Case 2:21-cv-00678-JS-AYS Document 64-5 Filed 05/27/21 Page 1 of 5 PageID #: 889




                          Exhibit A
Resume and Biograph of Hon. John G. Marks (Ret.)
   Case 2:21-cv-00678-JS-AYS Document 64-5 Filed 05/27/21 Page 2 of 5 PageID #: 890


                               HON. JOHN G. MARKS

                                       PERSONAL DATA


BORN:                  September 7, 1941, Long Island City, New York
MARITAL STATUS:        Married: Patricia S. Marks - Nursing Administrator
                       Daughter: Elizabeth A. Marks (Gatto) - New York State Court Office
                       Daughter: Jillian E. Marks - Special Education Teacher


EDUCATION:             Benjamin N. Cardozo School of Law – J.D. 1979
                       C.W. Post College Graduate School – M.P.S. - 1976
                       John J. College of Criminal Justice – B.S. – 1974/A.S. - 1972
ADMITTED TO            New York State Bar - June 1980
PRACTICE LAW:          United States Supreme Court
                       United States District Courts - Eastern and Southern Districts - New
                       York


CURENTLY:              Solo Practice
                        JHO – Nassau County District Court - NCTPVA
                       JHO – Suffolk County District Court - SCTPVA


PRIOR POSITIONS:
1/26/10 – 12/31/17     Executive Director Nassau County Traffic and Parking Violations Agency

1/1/03 – 1/25/10       Judge - Nassau County Family Court

2/06 to 1/20/10        Acting Supreme Court Justice

2/06 to 12/10          Supervising Judge Nassau County Village Courts

10/08 – 5/09           Acting Supervising Judge Nassau County Family Court
1/1/97 – 12/31/02      Judge – Nassau County District Court
9/80 – 12/31/96        Marks & Berliner - Partner
                       Law Office of John G. Marks
                       Licensed Private Investigator
   Case 2:21-cv-00678-JS-AYS Document 64-5 Filed 05/27/21 Page 3 of 5 PageID #: 891




PRIOR EXPERIENCE:


10/1/87 – 12/31/96     Member - Town of Oyster Bay Zoning Board of Appeals
3/1/67 - 2/15/75       New York City Police Department – Retired - Line-of-Duty Injury
6/29/59 - 2/28/67      International Business Machines, Clerk
2/1/61- 1/31/65        United States Marine Corp, Honorable Discharge


MEMBERSHIPS:
                       Catholic Lawyers Guild
                        Columbian Lawyers Association
                        Emerald Society - N.Y.P.D.
                        Fraternal Order of Police
                        Knights of Columbus - 4th Degree - P.D.G.K.
                        Nassau County Bar Association
                        Nassau County Women’s Bar Association
                        Patrolman’s Benevolent Association - N.Y.P.D


    LICENSE:                Pistol Carry Permit
                            Notary


    REFERENCES UPON REQUEST
Case 2:21-cv-00678-JS-AYS Document 64-5 Filed 05/27/21 Page 4 of 5 PageID #: 892




                                            Biography

                                          John G. Marks


 The Honorable John G. Marks was appointed Executive Director of the Nassau County Traffic
 and Parking Violations Agency on January 25, 2010, upon his retirement from the Nassau
 County Family Court and served in that capacity until December 31, 2017.

 He was the Mentor Coordinator for the recently established Nassau County Veterans Court.

 He was elected to the Nassau County District Court in 1997, where he served with distinction for
 six (6) years. In January 2002, he was appointed the first Presiding Judge of the Nassau County
 District Court Drug Treatment Court, an innovative Court dealing with non-violent offenders
 whose crimes were associated with substance abuse. He completed a six-year term in Nassau
 County District Court prior to being elected to the Family Court.

  He was elected to the Nassau County Family Court in 2003. Soon after, he began presiding over
 Juvenile Delinquency, Persons In Need of Supervision (PINS), Abuse and Neglect, Domestic
 Violence, Custody and Visitation and Guardianship matters. He presided over the Nassau County
 Family Court Adult (Dependency) Treatment Court. He played a major role in establishing a
 Juvenile Treatment Court. In May 2008, he was appointed the first Presiding Judge of the Nassau
 County Family Court, Juvenile Treatment Court. He was named a Judicial Fellow in the
 nationally acclaimed Robert Wood Johnson Foundation “Reclaiming Futures Program”.

 While remaining a Family Court Judge, in January 2007, he was appointed Supervising Judge of
 the Town and Village Courts, Tenth Judicial District, Nassau County. He was appointed an
 Acting Supreme Court Justice. He was also Acting Supervising Judge of the Nassau County
 Family Court.

 He brought to the bench a diverse background. He worked for IBM prior to entering the United
 States Marine Corps. He served in the United States Marine Corps from 1961 to 1965. He
 earned an Honorable Discharge. On March 1, 1967, he joined the New York City Police
 Department where he served until February 1975, when he was retired due to a line-of-duty
 injury.

 He earned an A.S. in Police Science and a B.S. in Criminal Justice from John Jay College of
 Criminal Justice and a Masters in Professional Studies in Criminal Justice from C.W. Post. In
 1979 he received a Doctor of Laws Degree from Benjamin N. Cardozo School of Law. He is
 admitted to practice in the courts of New York State and in the federal courts of the Eastern and
 Southern Districts of New York as well as other federal courts. Prior to being elected to the
 Bench, he practiced extensively in Criminal and Family Court matters. He was “Of Counsel” to
 the firms that represented the New York City Patrolmen’s Benevolent Association.
Case 2:21-cv-00678-JS-AYS Document 64-5 Filed 05/27/21 Page 5 of 5 PageID #: 893




 He is a past President of the New York State Family Court Judges Association and both the
 Nassau County and the New York State District Court Judges Associations. He is active in legal,
 community, fraternal and religious organizations.

 He is a member of the Nassau County Bar Association, where he is on the WE CARE Advisory
 Board, the Community Relations and Public Education and the Family Court Law and Procedure
 Committees. He is a past Chair of the Publications Committee and co-Editor-In-Chief of the
 Nassau Lawyer, the Journal of the Nassau County Bar Association.

 He is a member of the Irish Americans in Government, Italian Americans in Government, the
 Nassau County Women’s Bar Association and Columbian Lawyers’ Association. He is on the
 Board of Directors the American Academy for Professional Law Enforcement (AAPLE) and
 served on the Board of Directors of the Nassau County Bar Association and the Nassau Lawyers’
 Association, Inc. He is a member of the New York City Police Department Holy Name Society,
 the Catholic Lawyers’ Guild and was a member of the St. Martin of Tours Parish Council, as
 well as a past Deputy Grand Knight in the Knights of Columbus He is a 4th Degree Sir Knight.

 He lives with his wife of 44 years, Patricia. They have two daughters, Elizabeth Marks (Gatto)
 and Jillian. Marks.

 He is recognized for his empathy, energy, integrity and knowledge.

 Contact information:
 John G. Marks
 (516)554-1313
 honskram@hotmail.com
